Latonia Smithcase 2:19-cv-00856-GMN-NJK Document 101 Filed 07/23/20 Page 1 of 14
LA0 E. Mesquite Ave
Dalrung NV ¢40 0D

Latonta Smith | No.
ptiant |
| Werthen App licatton Foe Writ

 

—VS"-
(aesars Enleoawmentr Conpwertron, | Re-open ing and Staying (ase
Gg Delaware Corporat om re | ly Ety lth dua cy al Distriet
Luc Albla Plavet Hel\ywee | (ourt of Nevada -Aiq143544C ,

Ro wrt and, (aso, % Nevada 219-00 456 - CNW A He

Lamiked Lrabili ty Company ' Shannen |
Prem le, Ethan Thema ' |
OPPONENTS _

|

hoowcont, Latonia Smith (heres tec Woplicant! ), 1S seeking a Writ from yue.$ vpreme lowrt of Nevada arderiag the fower lott
~ fevahth Judecsal District fovrt) and ‘vege! Jeccy wreze (department 30) to re-open and Stay (ase Ax/4-71354-C.
restoring it te iis position before Apelicant was 4aken hostage by the federal Governments .
fr froril and May of Aol Applicant filed lawsuits against /atsars Entertainment et al. and Feunemerce Craig, respectively,
‘ arma ly tree (3) years of ongoing hamussment anegl defamatory accusations lamongst other cin
of sending ‘anonymous’ threats aimed ach Applicants
4 ia the Eighth Judreral District fourt, originally. Defendants in
ately Gled a motren for remands» While the cav sat in

Swderel courtand Apolicant vvamedi
2 Rled a motren yo dismiss the case. Shorty _therea tec, Agolt cant Glect an
Tor weeks following, App\re ant requested that tru Moifon oc

Soveral jWdges por nefarjovs,porposese peng with hele
mal mafter discussed helouy. On November Ly 1014, Applicant's home was, leq eclty, aided
for electronics and ovil court documents ftemming From mnultifle cases,including one belonging to Moplican ts mother thot wes
ated in the Cidnth Judccial District Lourt concurrent. Applicant wets taken ints custedy on the Sarre doy dad. cles Dire Me
Arimma\ verarcl anol no evidence for domg so, Applicant was held hoftaqe pending tral (denred We via t bo pail) jna
Concerted elbryt to beam dismantling ‘Aoglicant's cases thse tnvelved will vot he disclosech herein. due te the ongoing crimmal
\ ove mber {,.2.014 (and ualeknowngt te Applicant at He five) Applicant's
ere The case

Stemming from appr
Crivering | violetrons j
Specifically. the case at issue (nis appltcochion wes filed

 

the case temoved Hire case to
federal Court, clefenctants in the cas
AME wiction-ko dismiss Witn Wiciuded evidence.
moved for Months [nod Changed between

Gael us ma A t ¥ t
Sr Je [Ors |S pe yon [| pein

_ oPposition te
femand be expedited (ihe case had not
ok Ke moment due to jhe engorg Crim

ALAR [SO =

Tpetaa _litia
rr] U

Case}. Gubsequently and nor coincidentally on N

| federal use. Cthecase at issue in this app\rcatyon ) was remanded fo the Eighth Judicial Drstrret louct, wh
q 2 ssen tially | ‘started ove Pe Rocarse Aophicant Derce ved the danger fo gnd abackon her vevi | CASES » he a
“0 lear ning of her Wostod Y strato, App lteant made. aycangenven s Cthrovgh athivd pac ty) do hice a civil _
4 arto. Syicthy yo Stay all civil matyecs and Fle four (4) extensions for new TPas defendants filed against Apolicand
Ja wohile She was jn custodys That athrney was Thomas Michaelides (Exibit C),» Pespite cortmually jin forma App leant
Hand the thircl party that all £ tay $ Joxtensrons were tn place, Mrchavirdes was engaged ya leaal consarat (junk ges ancl
M__atorneys) to dismantle case Acr1A-193SU4-Cy Stays fectensions were never put in place,.Defendants ip the case ceCiled their

25 wintton to Ais miss in the Etaith Judtum| Distrret Cows Mic halides Copoacently being paid by Someone. elseif’ Chopsing 70 assist in

db ois ranting this par tiwlac case) Si iqned onto the ¢ase as attorney , filed his owy? Unaytherized op pss ikon _ got

Tl the case dtewis sé Bled an Unauthorized appeal , find later, Signed a Stipulation to dkmiss the appeal with prejudice

iy (ths was Siqnecl after Ase jreant fonfronred Michaelides gbout not Gilina stays and the case's dismissal, angi aller Apalrcant

24 Sought remedy with ne Court jn Exhibit AF fopli cant Found, nor alas as, in mid- Moy Ja As of doday , Hraud Denes ;

4) Michaelides ig Sul 01 the case ist on his avn author ty.

J Adniv, afer Applicant found out alosvt whattMichael des hat done--not filma Stays and having the case dismissed cit that

Z Neinro 5 he. immediately moved bo (emedy the issue with tne lower tour aS hp LN in Edit A « Yelendants in the

i Case Filed o. tas egpositin to Exhibit fk bon Five co the Erghth dudicsol Yistiet (ort \e Apelicant found put, throvgh tne

42 O10 pos itren that Michaelides Signed on aS atbornty in Vag case ond filed ot SHoslated dismiss, q\ of the _apeea\ w sith Pejud ee .
fAN :

  

te

 
DECLARATION OF. OATH 6 TTR CN (UppeeT GE WRIT. PESTORT Nts SMITH Vv.
rec cake ENTE BEBE SE GHIALNR, Bag GOH Eley ase Hlbe 2 OFA
a wh) Cirduy+ Court)

T, Latonra Smith, deposes and Says the Followmg under the pemalty of perjury and tre laws af

tine Stoke of Nevada:

1. Declaratwn, which Caries the Same Weight as am arfradavit, 1s bemg macdhé clue to finattatrons at the
Nevada fourm Oeheniron Cenk,
Ss ave bema made with the Nevada supreme Court and the Ainth bask wens

2. Subsequent Ceques
‘ bo 145 position on November |, 2014 includes beth courts,

restoring The Are
| Bistriet Court She mmnng

3. an Aor | of 2014, V Ged a lawsuit agqamst Caesars et ale im the Erghth Jucveta y

Lrom blatantly false, mauldi~ Pear accvsations of sending “threats ' by defendants m tae case,
; ; ar. rug. 1@-fy-MO¥Sb-6MN- MII)
4, Tam the plarn hFF Mm Case. A-14~-193549 C (2:14 tv- OO % i )
DB. Snort after the lawssrt was Filed in Agei\ oF 201d, defendants (peso Vee ee te Fecleceul
foocy aSter TL ywduded Pre issue of ue cacist. ban, implemented oy (nesacs, 19 the law suite
G. £ iravmed ately Gled a motm fo remand We wise (+ May/Jienre 2010) + Themen sat,
TF Defendants fhed | motro™ te dismiss tye lawsuit, Which T veplied to wth am opp 05) ronfe vidende,
¥ G gree ee re we beteye =
8, T° also, lake Cred multrple nie toms fo ecpede be a decisian on the ra motrin, The cas&
‘ At ee ala cl In rug 191 Shr (ui ;
gontinwech bo be ab a Stand SH | (simpiy only changing Thyovgly magistrart | ges)
‘ decd For al one S cummed A*S ew wii Cen
y \n Novembay Ly LO\4 my home was ilpegally yaided F rae Banta Pent rdouned ae ere. ( ¥ Fam ly
7 oF Charged (reversely with accusations Oty Mg trem detendawts in my _ Jone
lovne ) and Vo owas & arg eq Ceversey ss F i hegnemg
dhenlt ae) ER Bndic nd | was Sums over Givsahws pegrnnwng Zl),
CNT cases CT had three ongeng cases ane © |
Ws Due to pevsonal vendeties held by federil jusiges in my Unit cases (4 ~
1. how “Ad Ccpymmnal) hh IStwY ] ete.( a clean mdirdue| head wag to medyca | school), J

ese) ; ; i 1 | Fi - a co | vv 50\6
Fe bail and weld herrage pending a ' treal, whicw rs wrere L FEI Pye 92h

|. Clans to damanths my ciwl Cases began ty be carrveck oh

So invelwed Pn The Urnimme | case) anc

wei § de aneel wry ety lad

Ve Ar LD later found ov, on November |, 2014 /aFiee Navarre was aware that LT wovla be taken mto tvstedy ) She
Kddenly Styved an order Temandyng the Case (that sat for months witr no actin) to the Erqnth Judicia\
Das rey Cow Tay ee panos +0 me,

3. Sob eq vently ) Sensi ag Vie ubacl s amy OM | caves, A peren mately, in Nevem ber Zoid, with hele Fem my
CUS Gi erik Apna yale honed (vil Genel ns Michaelides fo Sle Stays in my Civil Cases
(incidees Me CASE oor TIVE herein’) and to HEN exlensrons ONY cle to Y Keno TP0s thet deadants fool

Aut an me why em bondegé.
, . . 4 a cd atts wes clowe-
ly, Themas Mrchov'e ides contmwally I Fremed meand my Hited. party thatthe vu “
iS: Whether by forte | wero or ctherwiS-; Thomas Mrtnaelides NEVER Filed any Steuys om en bensimeg

i - | 1 vs ‘ . é
in Steak, atiey thefonclants re led Ung motimn to Atsnns $ j M cael des Rae an unad ante
the bequest of ky Wiese.

Opps tw That he created and aststed im gettrng The (Ase Aig Rjecly at
Io. Vpen findine out The brve case 5 tates, Lim machiatels . JUG Web rerredy with te lewer court, “3 Seen
rn exhrots, T alse conFremted Michaetides>
\9. Are Cee awry Cemardy with he Lig ian Jvedte a | (out, Mreha jikes forthe Sou4 BP aA appecl pa
Tus Lupcome low+ and Strpvlabed a dismissal at the bequest of Jey Wrese Whe was CC ‘d (as 3.28 ari
j EA Plamed m exhroits), Uncuthor reed -
19: Jer Wrese, tq king, fact acon anct te help I's mermon freend, Cley dies ( - Horney for ol fare)
Vacated the fequest for O emedy
lq, “{ a)so Mane a eg Vtsy for remedy with the Supreme lourt, bu + founel ovt(at ter LC had already
Cente Wit aPPlicatm far Prowssing ) That Yue Clerle veLosect te Ble it, Tioread fowl CORI Pi
Cx wits
20. F \Weoug “eace?34SC(20b6es6- GrmtinaR® Deéumentcl ried BHI PAGES OFLA ees | Hoe
Peques 2 bemg broad ty interpreted , dees fa II undey legal “bason ngof law focj+ te be Kestered,

21. L cA seeking a writ €rom the Nevaela Supreme. loved re shormg Me ds vests
_ re -CASe te fi pes TION

on Noven ber [, 209 upthia Ste Lue to the wreng hk},
5 COG wir a tes gf Be w cng Fy] ep cums ye tA why HL. woe
anc dismissed , TREES Pra WEG Yeeeah

{224 vc aw Aware that Nav oe - he chs te . .
“a re ois Tice. e on That Ae (15 169 Weng lay w tye Hao Ninth Orcusi ty Ao rey vest 1% berng
Z%. The Ceason For the Shay request ts that Dam pro se in the tase and com her Eee
litigate any twimg PLVS Te ‘issues ™ Te (ase Are directly treet te ‘ig Hoa ym otter
(copmma\ Case 2} LG ~cr-OOBSCH-RFB-VCF, fo, i wi Lawel can) only ra ? .
RL4€. is £
As v the C&S, 4 avd Maviowyo /5
Wwhese's (leew ractst/ prefud fey < |

Pu, LT am ra ei he APOtcahim ,~™M oodl fasth eS deve
a neg Pe Cu f i ' nid. the rg sees at the Case at Meg

Gthom can be ovewhved and $0 LT lan Facly | ifg
foncwsrmn of fhe Crimmal case,

IS. To am also requestmg That my aplrcatrm be ‘breaclly ‘is ntewprefed unoter lawl/ease les

, due +e net beng able te inarfeoraje Such items i 71Y present State. oF a Fas,
be Exiot A i a tne / correct (opy & Tne request to reStore The Case, Made by me,

dele tombit iS a tel correc’ Copy of ry respoase te defendaniis’s objectors te py vee ves
om CxhivikC Be a. tie feonme evndenre Show ing that attorney Themes Michaelides woes hh treat +e
Shay my cond matters (40 be vowed fojfowing conclu sivn of case 2114 -¢r-06304-RF B- VER)
24. exer a dwe/ correct Copy of remedy To se equi with We Nevada Supreme Covv4;
55. Please also nce that matters are nok detaived due te the ongomg Lace dermal),
Under Phe penalirts explained above «

dated thes J2t day of dune. 2020

Defendants Mm The matter were

Served wa US. mail along wi th

podge Weese and Nowa, Fsloota Set 4
Gnd Applicat

   

Qe be Phantsth

{7)
Case 2:19-cv-00856-GMN-NJK Document 101 Filed 07/23/20 Page 4 of 14

i Judge! Wiese, whe was Ct'd in the Fravdulent Stiovlated dismissal absolutely bnaivithat Moe beet never aubnoresd
2 Such achtons in the Case, Since. Aopircant's Exhibit A was filed weets befevehand. (pplicant immediately recponeled ts
3 tne defendow's! opposition win Exhibit adevessed to tne Exgleth Joehictal Divhect Court and Exhibit D addressed te
4 tne Nevacka Supeewne Court, Judge! Wrese Specifreally Vacated Appircunds request: ( Exhibit A ond B) and actively
5 assisted in dismanting opticant's case Linsteucting Michaelides Notte File a stay tn the case and npbructing him fo
bh enter Me case pretending fo be counse\ in Wwe matter, hijacking the ca $e -— whether loy force/roercion o¢ mot) upon request
7 from his ‘Mormon Fraend Riley Clayton flefense for Cec), Applicant brings up their religious conmectyon & well as theic
J Prendsiip pecose the Mormon celigion is unique tw Tot “1s memioecs swear thete ftves to the Church and 4s members,
d bekeving this oath te ye Vital to thetic admittance ito fhe celestial Wong dom after death (ancl App hicart: 1s including
‘TD his pated on what Jhe absolutely (nows nok Wnero.tos)» was! :
UL Atel icant; urho aan. has always been prose, was effectively denied Te. vight te litigate the. cose and

/ease laws [laws /evidence The unrque and unusual reeumstonces under which Applicant was teen (ia
t
ded a vote for the lefartovs

 

i peesent arguments
13 tne middle. of litigating cases) obviously prevented her from Staying on topol cases a nd prov
v 7 4

7
[4 dicmantiing of the case.
(5 Avolicant never” received any notices of hearings /ovclers in the casé 1 Causing her to further ‘be under the

lp imoressrond Fac the whole time ve vat Filing the. vemedy requests ) that the case wes Stayed -
mAs sel, and based on the Cacts Jevicdence Haat Apoitcant iS able eo present inthis application (bems miadful of
If Sth amendment rights wad. The cingoing crimimal case), Applicant 1s Cequesting tnata wWritbe 4r antred Qu tne.

1A _Suoreme Court of Nevada yestorma tase A-14- Tg Sua-€ in Line Condition it was in on Movember 1 O14 (with 4 Stay)

20 and allow Apoticant to ily and. Caicly [itiqate the issues ly te tnclusie oF eyrdentefase laws/laws [opposine, acgumerts
2)_pending trval [Conclosson of Case. 2:14 ~cr-00304-REBVCF. _*

ee Applicant is confident in her innocenté and upcoming release And also requests eT eee
23 broadly as Appitcant lacks access te in cluding lawce race: laws in her present state rt |

24 These names ts Opponents” here and the Eighth Judicral Drstrect Court have been made aware of Appl: cant's Fequest via
25 UiS. Mail os listed below, ee

 

 

SERVICE! Opponents CEC etal. were made uate ey gay
of Ve ‘notice for x writ freen ‘We fuprene dated thts AGth thay of May 1670
Coy! filed in the Eighth Juebscta) Dis ret 4s /
ae Cs cL Mobce- Lajenta Smith,
Mailed on Jug 5, L000 to. aniecunt Pro Se.
Croll wind Wher” Hoe Applcann ire
2994 Howeral Hughes Dae bucty ancl TU2S Peak Dee

Gvite 1100 Luxs Vegas, NV SATS

Las vegas, WY 84 169
uhib {cagh 2:1 ahiodboGxtamel-flprealbbovedaerdh onifbadhasdeherrpayd aver kAvrea!);

In the Al¥erautve, Motion to Ae-Joen and Shay (ase
—— Tide oa orga ores bane Sede DEE oe SSS

 

Latonia dark h
2iA0 E, Masquile Ave, EF} LED
nheum: NV €40b © APR ol 2020
p

' ‘ n nis

Lovfonra Smith | (ase No: AVA TA3 SHA CLERK oF CouRt
f 1

Plainbyef Dept No. sO

|
“VSS .
Coeseys En by bemment Corporat ton \ Mote le Extend fLopeal Tue Lint
a delawave jwrpertion ) PRWLY, LLC [or Stay lombdown om Time To Appeal),
cl/b/a Planet shilyoned Boe oa = ppeal ;
(Casino, a Nevada Limited Liability i |n t Al Rrmabhve, Mot to Pecewed

Company ; Shannon Pere 1 Eth | Re~ Open and dta (ace APR OL OTS

Thomas , | CLER oF COUET

dw fenclants

| Uilibe ony awn con wrthovka cvommnal Cocordwho 1s not of lor, Pie been ba kesy Weld hostage and
Dror ned with Yo. accougalons 6 defendan's on my civil cases; by Lae federal geverntnt [deved tre. :
3 vial +9 atl and He. pie sanapenin oC iMnerence hy aajoriby of judges 04 theg States. In fact, fedecal
sydor roles in m2 bem, Hen hostage will later be. revealed Ay this court Knows, jis case was

§ removed Jo federal (oul (a motron foc comand was Fed o. Fewdays aflerwards\ aad sat belo Nayarro,
Foley Alioren's, and. oppe.. bSevlan's Fed po mobim fe deserts ang o SLAP. F Sled an opposition ladein with
] ewdenve ancl o reques} do amend Wwe. omplaywrhs before being foen hostage, F als, fled several metrons te
f expedite Hw femand me hin (a€loy He. Case had not mowd Fer months), the vequest was dented Hs scorn

4 06 TV ysas taken hostage, un ovtl’r ua noun to me, went out hy Newwayro, Te cage was suddenly remanded

lo and later dis WL ESSec} Aso prelinai nary mathy lanigsvernat wy) be taken ve), attorney Thomas Mi chweltches File
lan vnautinoryedt wgposition [his own 065i +161) in this case favck moy he obvers) anc attended hearings

R (also unavtrori2t), jlaus anediec exlensrens were te be Gred an ali chil mattis to be ceSuivedt penclg eval

B fa cose 22) 4-Cp00504-2FH-VLE | this Cov was also aware of He fact foat Lam a pio oe Planhtfand

ly the Fie) tna} an opposition 'my oppesitron’) was before Wwe federal Court wages, |n my present S tate of affaws,

Is t how pe acess do order s motions, case Law, evidence, facts of & Hien bOkey foe exvawtive | Te glea vel

iy _informatyon from the fous motnns cefns.e has decided to send me, ainch 1 9 ain Tams nokia positron +t respend

1 Cm Still ner) and had a reqve Civil athomey lymg abosT Hy civil rase sf cay ing Stuy s/ecensrons were in place).
Dve to hese {ssves, whet aye not echaushve Levrrent extent C65 pfeven ts mo From expound. Peg Jj a AM
4 fequesting that wy tine int fol Ei\ing an agoea| wrth the Supreme lout be-exgandedte £0 clays

10 Fofleina Vee Conclesron of€ case LY IG-CRCG304- 2EE-VEE and lor thal Vue case he re-opened ancl Stayed

a) Por evaluation on the movits Ceshich wovld onelude my opposituen/evidence Prat was (no fore the fecleral foutt). Rogvest will

TL _alo be made with Supreme. lowck bllowmg Cimina| 64 5€ Concly sn

 

 

A

Dated, tars 24+ dey of March
_ Asf tA.

SERVICE te defendants
Exh! bit C3se fagponsenta. cong NIKO Deane PragteStr23/20 Page 6 of 14
6 Cast (aw/ law bo Whar appire 5
Pr pactude jnvication of Sth gwendvrunt

 

 

Handwie Hen Lepy-~oriqmal on Gilera Elguih Sudeeval Disteret Court

“Takonta Smith
2IAO E, Mesquite Ave, Fiueo
a ‘ NAY IY Tote
o CLE eft Cou

latonra Smith ‘Case Ne, AV4-T43544-C
Plann} £C Dept, No. < 30
o> | Kesponse In Sue ort of Plain iff's Payuest-

reSeues TATE TAN [or perebroy ( : .
heels epoanel ane Fo (ase lesu/law but whatever a6P wes)
Luc Aveda Plaved- Wolivwwead de jnclude invocayion oF 5 Mamaande’
Resor-and casino, a Mada | , ~
ts vad Wali lity coenpeny coe we
Shannon fierce) Ethan | (LERK of THECOueT

oa

Joma , |
delendan}s

~l

= —_

| Pebreduchion
2 Thee 19 (Gnd has pecan) a grave Infughe- hema carcred ou} inthis case (and. lamb Fe will try te ni Tdiseussien be
3% ls COG2, anck (emit Alscus $900 6S to nok interfere with okgoing ori al preceding S) frvelmg the Cthamencdment aaah
ayy otkec agpicehle us /ease law)s Flamdiff's case has been. laijac ved with bead the scenes ‘deals! and drsfussrers

<tared but by Thomas Michael raes , Snéilanc. Wrwur and Wits [adeedi tue se enti tres have. Sought to tebe.
\ Mowhitl ceverse Chiarge>y a praca

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     

 

 

 

 

   
   

 

 

 

 

 

 

 

 

     
    
  

 
  
    

 

          

 
  

 

 

 

S BAVAMIOGS oF the fact that Pamieh bas been. Vela hostage pending ao Cchame Livia,
7 duvamnoag ie eee on, have. been made agams) Pla whiff they have sought dismissals based. or
oo Srerhice| practycescThe verd Fark That Thomas Michagudes Wan Ahis fase Cond 15 SHiN oy tis @se unbe Enown st

FT doPlewwtifl Lis Nwstya hive Of This pomb. Tus Cand iEF ts we tterathng herttay Paz, ceavest to reno pen and Stay

this case (or extend Wwe Limit Zs hoy appeal tive mit) pendme tWwiel ta fase DM444-GO304 "BF BCE, add vessing

VE Guns that cox Sed, and veg vesting 4 (ove tits oe thys jesue with tHe Supreme Court ob Neveda as welt.

2 fed tent ren b ly Jy .

(3 Delendants iwece Sane :

[4 (punge\ for derendans’ lew’, Bheneed i a Aelieeh of all oa Sudden, clang wor-Ser vice of Auwments ee SNE

(Sesser dyer Clavomcally late. tocoomeseflaratitt secveck Covase With (oP 2S cf be d ocumenton Kive clate listed at
‘i bette Gi eee en THe Or Ny ee a ts Cra tnd Nevada Sovtntcn Detention leaker ie Vie Naeil le flttcly SERIE ee et
il... C dewomnenss regarding Separate Lise s went ost 6 “rhe > Acs Anch, [Mberecting Wy, for Some ra w8 Covasel For —_— = er

iS amdanns dot Loring sift iMved wii Services (ounse also stares that PHiv clid.nY receive vice, DoT ally, i
FEC, and Ethan Thomag ote veere, by the Jame lounge) The oly en i evwi ce

70 __inferonadte Worlevning Cases 1s Plarnti ft.

Trethrcal Orucirre of Low i
Fre in Gederal (oust, Laden with evidence, wsile itrqating

 

YY
77 nintit cotterates that Ine aweady had an offesitren on

The (ase pro se Ci case was leo femanced +o AK (outt unbeknownst fo Plarati CE pare tie, while Plamb: Cl was ta
AT bene), arrorey Thomas Mecha eledes Filed [alg own unavihorited pppos tion jn Yuys cose. Withoutaethug fobs apher couses
Te Ay moelaes was oly hied /authormed to file stays fa all crvil cases, Michaelides comhnvaly informed Plambice ane
Io amotwer Yoird Party that tris wet done wile enganms ti Very Seoorade and we Farievs aric/ discussions with Coums x]
2 For qolencavits: MicMaPlideS wus Vuela Duce red Ep [tyoal® any caSesan pele

 

 

 

 

 

 

if of Playnitt /yepre ser Plamtife, _

 

 

 

 

 

BB... Ohowhbl Currently lacits access fo evidevil2, wi bve sbec, Deas oe fase lawlyonexhayotive ) dnd canmch mas jurle Sore on bas ees sapaesd
7A___ reco a} this time dus jo ongoing priminal pyo Coed mgs pute kms Can be Shown /eresented to the court at

3G be \oler abe (pending Val m (ese 2314 -le— CO3C4-B FE P-VLF ) pt the Court 14 fachmed. to Wea Sucin Cuiclene be furth ey

3) oe pis fe 59 OnS25 The wees Fact phat Michapicdles 1¢ listed as Comasel on Hee Cele. andss Gill oa Ane 6a Se (

32 ¢sdenbally atvempnve, to blovie Planwh er fom Piling docwments or addltesémg matters eaterning te race) pallum re kvowrig 7 aid

 

 

2 fo Plamb Ee ps upsetina anda aripleh yrolatven or twoct/ateorney etry is Need less to Sau, Hicmae Wes wes
M A\co never auihortect lo hw appeals ( focbuer t\wstraled ba the Fact ther Prin CF Sled We Ie Sank vous? for a _
Stoy after Anding ot ahoowr EW uvavihertied efgositipn and (ite Lamiscaly. its a forthe Slap m te face, athe _

2b Ec ]inG wid unnuinorize A appeal | Mrchaewdes tren takes pugs laime2ll to file a etipviated cligmmissal cul th, Bae Se pure oe
31 Prejvae whith Hi Plain €f wae made aware of an May 12, 2020 in defense Counsel’ i Shandt anoosttiert. exh ir t _ _ __
3g A, Mochap ites did Har, evevtabler Pracatt Pt cow fronted hina about Ws Wes / Failures, which can alse be fapwn te The

24 Cwoct Gin later date» Ths, Avyachons daveni by Michaelides tn thts ase Should be yeversed ancl Plawh FF ceqvest Shosiel Be

be Gran ted. the (ourt can ever $ee the date m Exnibit A when Michaelides did Thi9 (even af ler the March 24 weguest Ing Puinife). (rae, ‘

Yo

O) Bocdenot nen Access and learn g

Y2 AS A Melman mottery PlamhFl 16 awarhna Frialin ras? 7)4-0r-DO3 OYA EB VCE. Pla tab fF tavnat attend

3 hearings, nev-isany Atporazy avthented ty ttaale on behalf of Plaids Ch (they vevev van have been }: Pla mH fF has

Ud 2videnty, Pornis; And avtheriire cic prevent in this 44e, which would giro susiain He ras (including evidence

US Sugar posing ere) that Canvet be uttamed ov Ohed unt! La later dale, Plama£ewoule jiice be peter that

Te in Ane mddly of libaatmg three feparate lawsvils pro $2, conberning yayinvs 18 Sse) Plami Cf wes reversely 'rhavged
2d home andl bald hostage toy the fed eco govern ment, The Uyil Cages ave Very mit ln

U7__yan bed Som Ver jlleqaly rasel 4
Re ingerjwine cl with Ake cuyyen*criming | Ads aksoas cnc He Sudden change ja sire vn stantes not owls

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

     
  
   

   
   

at jeogacdize d cages Jou deprived Plunati FE o€ Ces poaching te cases/ presenting erucvalevidence laws and case Laws
S0 Yndludmg Von-Gernite eel fer mh ly corte of dow menis), The ctcowm ckamcces Surrounding this aw are _ j
‘ 4 ¥ x =|
SL Unjave ang, Plans assumes wll [Vee ja Shove fon tract Ww ony Case, law lelendend-5 may atbenre to Pome 4 py i ee
SL T2-openiny anh Saying the case of Allowing an ek jevicled arpea 15. warranteds Even rE the aoe ds noi_diswmissed co _ ee
3__at pars Time (and & Shou was Chhed asia Gructecl } 4 Stay would have been warranted olyen (We Fuck thos i bs inpossil je
54Y te rowed witout A lLecao evi dene, COS2 low, law, witne yes Lacks Dr Aves, MOONS oF A Lomnurer { no :
By Panay ovive Ja EE Me Cace | + Atemistrd OF rer tiaintire 4s had Te pata aw Lye pcos nt ol els mpd tore 78 ine itp. oe Te eee aes
bt, Plamnibsr ye na £ trheveher (ase heard on the Mecits #2 payed a Treil heartng 6 (nok Moye the cae Aismicsed. vies ‘
AC doy feals oA Ag ce ore, Pruchives, Again, Plain fl 15 alse makina Poque5t tyitin the Nevada Site? Cour ee a

 

 

re
Be — 26 =
x ho Hip We UA ne revaAOle mess im Ae Noy Frava ayjerney Theva Micnar ae $s

fq Conclusion '
5 Teo G ‘

   
  

  

 

 

 
   
  

    
 

  
   
  

  
   

  
   

py _me cy yS wi a
‘bL_tov (ester den 2.10 Mem tyr ‘3 Guctexe he. this Aoewmen Ne ee a arr Poe

ke} Plain€F bs sreaply Temestrey Var Mae Gas 2 he re-openedt/ Stayed (or Hnctk Whe appear Livre Linnie 'o2 Stes ed) she 1s nok Litrgating ony cases Gut oa 5 ce
le in ec Separate case Weak also Fariedto le Saye@deoriter by Vrenaehides, Case 2! Me ww aida beeall igotco iran aia ee er ve aoe ue ee £5) “woe
ama Plat ques y pending Arval in 2 C terter Jor. Larose Smith Hose AS}

Aner are separa Jorma £E wes given Foo operons ry ro creda tee Come
ney aperaAey Placn given Ppertoas ty to te e fo tlk Guasail ante again vie Us MAL) From Nevada, Soviylern Deltation ¢

shences ea NVC amc Plarnrsfls lvattayions in war timgs o Lebler was trai eo :
ey geal Sdowroe Wwe! Te was mailed to Ale gotti oF Seele — aanck Wis
6 Pav buy tf 2s Peake Deive

CERVILE? DUE te OO) fn--L-O OVnend CEs canned PMA APPR @ limit (e 5 4 a a 2 vw SSBB owerd Hey
rafinest OC Otel t tare Ao p
ws fn \ ei aavailahie) Vniawoe 38 he
 

goeunen Wace 2:19-cv-00856-GMN-NJK Document 101 Feb rha3/20 PRQL Rag

we

ae

 

ATTORNEY RETAINER AGREEMENT

THIS AGREEMENT (herein “Agreement”) made this F dayof /Z, / 7 by
Sv] LA f Latvia (herein “Client””) and TCM LAW GROUP. (herein “Firm”).
WITNESSETH

Client retains or hires Firm for representation regarding:
fepy) fate ia SrtA  Cno GA-/F- TR i
frei N 2 AA as Ce: corte Sh L, AP ind {YO

7 7 oT a i X PE v

‘

 

RETAINER

Client promises and agrees to pay Firm asa retainer in this matter and, in
acknowledgment of the receipt of payment, or waiver by Firm, thereof Firm agrees to provide legal
services. The foregoing notwithstanding, this Agreement shall not become effective until such
retainer amount is received by Firm and deposited in Firm’s bank account, or upon waiver by Firm.

The retainer shall be applied to actual legal services and costs incurred and shall be
maintained in Firm’s client trust account until said services and costs are rendered,

Client understands that should this matter go to trial, Firm will need to reevaluate the case
and the minimum retainer balance may be increased in the event the trial is deemed to be complex as
defined by Clark County Local Rules of Criminal Procedure.

Firm’s acceptance of Client’s retainer does not depend upon the success of Client’s case or
expenditure of time, and it will be credited as a payment on account for services that may be rendered
thereafter, along with any costs incurred.

Firm’s acceptance of Client’s retainer does not guarantee a successful resolution of Client’s
matter, but does guarantee that Attorney will represent the Client zealously and within the bounds of

applicable ethical rules.

 

Il.
PAYMENT ARRANGMENTS
Firm has agr¢ed tg a payment arrangement from client as foflows: /, : {|
pail AY CC oH 72 ftF7 4 LAL VY

 

 

1)

Pe

 

 

 

 

2620 REGATTA D RIVE #219, Las Vegas, NV 89128 P: (702) 462-6161 F: (702) 413-6255
oe 5

 
erriv2020Yigeayget 1 o2ey-00856-GMNENIR*" HUCUHERE GL PNET UPSEO Page 8 of 14

Fw: Fwd: Detainee Latonia Smith# 55918-048

From: Annecer Peruzar ee See ee

To: tcmlawyer@gmail.com

Date: Thursday, February 6, 2020, 09:25 AM PST

Per your client request that was already discussed between attorney and client, case#A19-803954C please file a motion
to appeal this case only have until February 27th to file an appeal and a motion to have it seal the three civil should be
stayed for now and not be dismissed if a motion is file to stay the cases

Sent from Yahoo Mail on Android
. thule & off daclaet, _

se nite! Gnnecex | Rewrar yelaned wlolel Inclge laws fin tf
jer). a Lekontt. Smith. Crim nal. Case clocument Ze Le will Show Paved
_ Of Hee sles trelainee _woole Sedge boat Gime _

Case 2:19-cv-00856-GMN-NJK Document 101 Filed 07/23/20 Page 9 of 14

TO wWhow tt May (meen

 

 

“Document we will Show paced a the cle Aretamed

 

con Ten Lawl an _to fle. etoteoyn. to ‘Shey. her ciul ea8e OU. Decent lier 1d
- LOI ca law fi. recedes fay Meals _ to 4 pile. the ma hen. & Shay all.
Je aul cages only not tor efii-e setth he LA. v apibhor tla. oe

 Dycune ent a ches whan. BA eral wes Sent fo _

dude's ble aval wohon_on her Cuil case and she was gethng leters

aw aller Lehane Smith andor me Heat He themes Michaelrdes ee

lok her caseswas dgussed

 

 
Jocanent Z Case 2:19-cv-00856-GMN-NJK Document 101 Filed 07/23/20 Page 10 of 14

400 South 7" Street, Suite 400, Las Vegas, NV 89101
WOOLD RIDGE LAW LTD. T: 702 330 4645 | F: 702 359 8494 | LVCriminalDefense.com

Retainer Agreement for: Latonia Smith Date: November 8, 2019

 

1. Services Provided: This retainer agreement confirms that you have retained Wooldridge Law Ltd. (“Firm”)
to provide: Representation in United States District Court — District of Nevada, on case number 2:19-MJ-
00847-BNW-1.

2. Initial Consultation Date: November 7, 2019

        

Flat-Fee Retainer: a a, November 8, 2019,

      

hh oe ene

      

 

 

4. Fees: You agree to pay my Firm a retainer in the aforementioned amount, which is solely for the attorney
services listed above. This fee is for time spent by lawyers, of counsel, and support staff working on your
matter. This retainer is based upon factors such as: the value of legal services; the reservation of time and the
work to be performed by the Firm’s staff on your matter; the nature of your case; and the issues involved in
your case. The fees mentioned herein are flat fees, and are considered the Firm’s property upon receipt and
will not be placed in a trust account. Funds received from you are considered to be and treated by the Firm as
cleared on account after the bank confirms the availability — for any check, money order, or wire transfer, and
immediately ~ for cash. In connection with this retainer, it is understood that the following fee schedule will
pertain to all services rendered by my Firm duri to 5:00PM PDT, Monday
through Friday: Nicholas M. Wooldridge, Esq¢at six hundred ei fs; and of counsel at six hundred
eighty dollars; senior law clerks at three hundred and ninety-five dollars; and paralegals at two hundred ninety-
five dollars. Please note that the hourly charges outlined above do not apply in the event it was agreed for this
to be a flat fee retainer unless the Attorney-Client relationship is terminated. Finally, retainer fee covers only
work done by attorneys, as well as the law firm staff. The retainer fee does not include work by outside
contractors, including investigators, filing fees, process service, the payment of discovery fees, litigation
services, PowerPoint presentations, videographers, court reporters, appellate recor ICES; or any other
guiside service, Also, please note that if your case is denied prosecution go dims paid and/or

agreed to be paid are non-refundable, 4-30

 

S. Trial: If your case(s) is set for trial the parties must mutually agree on an additional retainer amount which
will be due at the time the trial is set. The representation provided hereunder is considered concluded upon
pleading stage of the matter and does not cover any post-pleading work. If the firm agrees to represent you
through sentencing, the representation is concluded at the time of sentencing, and does not include any other
representation such as, status checks on requirements, probation violation(s), criminal contempt, or any other
matters that may arise at the conclusion of sentencing. Please also note that the representation does not include
service in connection with any social, corrections, jail, house arrest, apartment hunting, prison or any other
issues and similar questions that may arise in course of the matter. Trial is not included in this representation,

6. Billings: Your bill for time spent working on your case (computed in units of 6 minutes), will include, but
will not be limited to, telephone, text messages, office conferences with you, other counsel, witnesses,
consultants, court personnel and others; conferences among my Firm’s own personnel; factual investigation;
legal research; responding to requests from third parties for information; drafting of documents (including
emails); travel time; waiting time in court and elsewhere; and, time spent in legal proceedings. Note, if this
retainer is a flat-fee retainer, calls and or correspondence with client shall be limited to two calls or
correspondence per week. Any further calls or correspondence will be billed at the hourly rates referenced in
Section 4. :
. Case 2:19-cv-00856-GMN-NJK Document 101 Filed 07/23/20 Page 11 of 14

vO wWhow rr May Cov cond

belle Sir [Hoda
ie Cnnecer faruzear peldceet Wealdidge Laat ire erp

for Jolene Smith Criminal Case. [Ethier C atechmeat wil Show)

On ([2- F- 2014 | Cnnecer (re ear? retained Tow Catd
te ble a Holton for Stay on Latemia Garth yree (3) Ciud Cases only
One WAS documented on he retainer agreetent the ather (2) Cases he.

Sard he. ean \gele WP «

| Yocument 37 Show where an emarl Was Sent & Any rhe}
ade Zedowe Sah incor Hed He ol Mr howed Hichaelecles aidy!+

| hile any wohiun Shay hey civil CuSes yn Vecember Over Lhe
peda ne’ Qoreeme vt along wrirh Wis Phone nuber be f€\low 4p) Winch
dead wa December, fey Nr Hichwelides assured nehis assitank eter
Aled all S cases fv anotun do Slayed> lecause. She tad godten
hotice {ro the court thet her 2 cases Cw LD Sor GisMiss

Cl MNECEY” femeav’
Crhibit C Sada qn0qgseGM pI Bhcuny ny 10a) FG 7 2120 [Page 2 pbAdinns, (Ia

. PTorHey PyChae hides phe TO Stay (2920 /' Page ba pbs ians Caly
SEE
ATIACHEO

 

 
Exhib + (Roast ppligant bodesreethy-Ankthockanreane- day" tak years Page 13 of 14

e re bits nel
Exhibits Mand B named in Exhibrt (\ document, is He came as Exhibits Aand B
tr Phis appitcation andl 1S notaktached-+e Ex bit D

llandw iter copy original an file yr Supreve lovyt

 

 

 

 

 

 

Latenta (mith -

1140 E. Mesquite Sve.
Pahrump, NV $00

Lament ee (Appeal No, 805 77
_vs7 \ Wr rrten feplicatren te

Caesars Eatertummert Corperaion, Throws Jot ocwments
im delaware Corporation) PAWLY) OL De

wove 2020-~1S4Ur¢ and
ai flanel |ko ly uiood. Resort \ :
ad as awNevoda frmited lability! — 2020-16 IS 7(correctmg,
Se Shannon Perce’ Ethan Thoms, +ne vnauinorited practic
opparenrs oF law)

a - aa, we ice mtg oo ub

| Lalonia Smith, named as aypellant in the above entitled mat ter, hereby moves Phrovg h
2 written application +0 throw ovt documents Jo20-\S4 77 and Aodo~l61S7 Attorney Thomas
3 Michaelides wus never avtherived fo Wtiquie on behalf of MS Smith, Ms-Smith has attached
Y Filings made with Hw. Eran dudicra | Disteect (puet [Gib A and Exhibit B) addvessme
§ the Issue as fur ad it cam hoe addressed at tre moment. fo such and for thos? (easons ,_
bo

La bon ia Smita is ey that the Nevada Supreme Court Covrect twrs grave. misc wiege ot
/ 7
Tote.

“t

a | + ; 2
SERVICE! Ave to Lircumstances at NSOCL and Plamiills py elated this 12 “day of Max, 2020
limitatvens in evrctng,a letler was mailed. te /3/,

all Covnse\ Cra US thagi Gom Nevada Séuthern Delentom (, ‘ ‘ s
ao Wer atonia Smith, Pro S€
Center) on May [3 2020 as follows:

“A written application was made wn the Nevada

Supreme Court correcting tre unauthorned prac i of

Fow,s L} was mailed fo He gurton May |3th 202

And will be avatlable on tHe recor for youto

See Cand that way you cannot clacm non-veceror4as

wen) 7
Tp was mailed to Alec Fuguraeeludls Whey ant HSL
3 YSZ [bowed {ues Pav way TW42s Peak Drive.

Soke LOD Cas Vegas, WTaley
Los yeqas, NY F464
Case 2:19-cv-008562GMN-NJK Decu
EIT (+1 C4ATES
peel

ment 161K leg 27/23/20 Page 14 of 14

L hereby Cer hy bya ] LE. 2020, ( @erved A Copy of the written

aye leahen bo writ was Serve

Judge G Jona avarre, Snell! Eile
yr & mar\ Lo bhe addresses lisded ye Jo

Spell & wtlnem

cl +o the LLoyd V George Federa\ Courthouse Ls
er and HIS Call Tappe € Clayteny via

Judge C loaé Velaro
(Loyd D George federa|
Lotrtbouse
Ba 3° las Veg as lolud

Las Uys oud )

( [as egas F4 Lol
